Exhibit 10.15

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL FORM)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, including any country-specific
appendices attached hereto, (collectively the “Award Agreement”) is dated as of
[___________, 20__] (the “Grant Date”) by and between CTI BioPharma Corp., a
Washington corporation (the “Company”), and [______________] (the
“Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the CTI BioPharma Corp. 2007 Equity Incentive Plan (the
“Plan”), the Company desires to grant to the Participant, effective as of the
date hereof, RSUs (defined below), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.      Grant.  According to and subject to the terms and conditions of this
Award Agreement and the Plan, which is incorporated herein by reference, the
Company hereby grants to the Participant an Award with respect to
[______________] restricted stock units (the “RSUs”), each of which represents
an unfunded and unsecured obligation to issue the Participant one Share for each
RSU, upon vesting of such RSU.  A copy of the Plan is publicly available and has
been filed with the Securities and Exchange Commission and will be furnished to
the Participant upon the Participant’s request. The number of RSUs covered by
the Award are subject to adjustment under Section 4.3 of the Plan.

3.      Vesting; Settlement; Forfeiture.

(a)     Vesting; Settlement.  Subject to Sections 3(b), and 4 below, the RSUs
shall vest in equal installments of [________] percent (subject to adjustment
under Section 4.3 of the Plan) on the following vesting dates [insert vesting
schedule]; provided, however, if the Participant is a Director and a Change in
Control occurs, any RSUs that are outstanding and unvested immediately prior to
the Change in Control shall accelerate and become vested upon (or, to the extent
necessary to give effect to the acceleration, immediately prior to) the Change
in Control.  As soon as practicable after each applicable vesting date and the
satisfaction of any and all Tax-Related Items (as defined in Section 6 below)
(and in any event by March 15 of the calendar year following the calendar year
in which the RSUs vest in order to exempt the RSUs from Section 409A of the
Code), the Company shall deliver to the Participant a certificate or
certificates (which may be in book entry form) evidencing the number of Shares
underlying the vested RSUs.  

(b)     Termination of Service Date.  Notwithstanding any other provision
herein, upon the date on which the Participant has a Termination of Service
(regardless of the reason for such Termination of Service, whether with or
without cause, voluntarily or involuntarily, or due to death or disability) (the
“Termination Date”), the Participant’s RSUs and the underlying Shares that have
not become vested pursuant to Section 3(a) as of the Termination Date shall be
forfeited and the Participant shall have no rights to the unvested RSUs or any
underlying Shares; provided, however, that if the Participant is a U.S. employee
and is entitled to any accelerated vesting of the RSUs in connection with such
Termination of Service either pursuant to Section 9.1 of the Plan or pursuant to
the express provisions of any employment agreement, service agreement, severance
agreement or similar agreement between the Participant and the Company or any
Subsidiary or Affiliate then in effect (a “Service Agreement”), such accelerated
vesting provisions shall apply.  The determination of whether a Termination of
Service has occurred shall be made by the Committee, in its sole discretion, in
accordance with Section 409A of the Code if the Participant is subject to
taxation in the U.S. and the terms of the Plan including, without limitation,
Sections 2.50 and 9.3 of the Plan.  Unless otherwise expressly provided by the
Company, in the event that: (1) the Participant is, on the Grant Date, both an
Employee and a Director, the determination of whether a Termination of Service
has occurred with respect to the Participant shall be determined by reference to
the date on which the Participant is no longer an Employee as provided in
Section 2.50(a) of the Plan; and (2) in the event the Participant is, on the
Grant Date, both a Nonemployee Director and a Consultant (but is not then an
Employee), the determination of whether a Termination of Service has occurred
with respect to the Participant shall be determined by reference to the date on
which the Participant is no longer a Nonemployee Director as provided in Section
2.50(c) of the Plan.  For the avoidance of any doubt, the foregoing provisions
shall be administered in accordance with Section 409A of the Code if the
Participant is subject to taxation in the U.S.

--------------------------------------------------------------------------------

4.      Continuance of Employment/Service Required; No Employment/Service
Commitment.  The Participant must remain employed by, or continue to provide
services to, the Company or any Subsidiary or Affiliate through each applicable
vesting date of the RSUs in order to vest in the RSUs.  Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Service as
provided in Section 3 above or under the Plan.

The RSUs and the Participant’s participation in the Plan shall not create a
right to continued employment or service with the Company or any Subsidiary or
Affiliate nor shall it create a right to employment or be interpreted as forming
an employment or services contract with the Company or any Subsidiary or
Affiliate and shall not interfere with the ability of the Company or any
Subsidiary or Affiliate, as applicable, to terminate the Participant’s
employment or service relationship (if any) or affect the right of the Company
or any Subsidiary or Affiliate to increase or decrease the Participant’s other
compensation.  Nothing in this Award Agreement, however, is intended to
adversely affect any contractual right(s) of the Participant, independent of the
RSUs and this Award Agreement, between the Participant and Company or any
Subsidiary or Affiliate without his or her consent thereto.    

5.      Restrictions on Transfer.  Prior to the time that they have become
vested pursuant to Section 3 hereof, neither the RSUs, nor any interest therein
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, either voluntarily or involuntarily.   The transfer restrictions
of this Section 5 shall not apply to transfers by will or the laws of descent
and distribution.

6.      Tax Withholding.  The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary or Affiliate
employing or retaining the Participant, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”), is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Subsidiary or Affiliate employing or retaining the
Participant.  The Participant further acknowledges that the Company and/or the
Subsidiary or Affiliate employing or retaining the Participant (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result, except as otherwise
expressly provided in the Award Agreement or any other agreement with the
Participant.  Further, if the Participant is subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or the Subsidiary or Affiliate employing or retaining the
Participant (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Subsidiary or Affiliate employing or retaining the Participant to
satisfy all Tax-Related Items.  In this regard, the Participant authorizes the
Company and/or the Subsidiary or Affiliate employing or retaining the
Participant, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(a)     withholding from the Participant’s wages or other cash compensation
payable to the Participant by the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant; or

(b)     withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through:

·

a voluntary sale by the Participant by providing irrevocable instructions to the
Company’s designated broker to remit funds required to satisfy all or a portion
of the Tax-Related Items to the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant; or

·

through a mandatory sale arranged by the Company on the Participant’s behalf
pursuant to this authorization (without further consent); or

(c)     withholding of Shares to be issued upon settlement of the RSUs if
permitted by the Company, in its sole discretion.

Depending on the withholding method, the Company and/or the Subsidiary or
Affiliate employing or retaining the Participant may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the common stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, in no
event will Shares be withheld in excess of the applicable minimum statutory
withholding rate.  Further, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

2

--------------------------------------------------------------------------------

Finally, the Participant agrees to pay to the Company or the Subsidiary or
Affiliate employing or retaining the Participant, including payment by cash or
check, any amount of Tax-Related Items that the Company or the Subsidiary or
Affiliate employing or retaining the Participant may be required to withhold or
account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

7.       Nature of Grant.  In accepting the grant of the RSUs, the Participant
acknowledges, understands and agrees that:

(a)      the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

(b)      the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;

(c)      all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;

(d)      the Participant is voluntarily participating in the Plan;

(e)      the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;

(f)      the RSUs and the Shares subject to the RSUs, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g)      the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

(h)      for purposes of the RSUs, unless otherwise expressly provided in this
Award Agreement or determined by the Company, the Participant’s right to vest in
the RSUs under the Plan, if any, will terminate as of the Termination Date and
will not be extended by any notice period (e.g., the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any); the Committee shall have
the exclusive discretion to determine the Termination Date (including whether
the Participant may still be considered to be providing services while on a
leave of absence);

(i)      unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Award Agreement do not
create any entitlement to have the RSUs or any such benefits transferred to, or
assumed by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Shares; and

(j)      the following provisions apply if the Participant is providing services
outside the United States:

(i)     the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and

(ii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any), and in
consideration of the grant of the RSUs to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company, or any Subsidiary or Affiliate, waives his or her ability,
if any, to bring any such claim, and releases the Company and its Subsidiaries
and Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;

(iii)   the Participant acknowledges and agrees that neither the Company nor any
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.

3

--------------------------------------------------------------------------------

8.      No Advice Regarding Grant.  The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the RSUs (including, without limitation, to determine the tax consequences with
respect to the RSUs and any Shares that may be acquired upon settlement of the
RSUs) or to his or her participation in the Plan.  Neither the Company nor any
of its officers, directors, affiliates or advisors makes any representation
(except for the terms and conditions expressly set forth in this Award
Agreement) or recommendation with respect to the RSUs or the Participant’s
participation in the Plan.

9.      Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data by and among, as applicable, the Company, the
Participant’s employer and any Subsidiaries or Affiliates ("Data") for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company, the
Participant’s employer or any Subsidiary or Affiliate retaining the Participant
may hold certain personal information about Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.  The Participant
understands that Data may be transferred to E*Trade Financial Services, Inc. or
any other possible recipients, which may be assisting the Company (presently or
in the future) with the implementation, administration and management of the
Plan.  The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country.  The Participant understands that if he or she
resides outside the United States that the Participant may request a list with
the names and addresses of any potential recipients of the Data by contacting
the Participant’s employer’s human resources representative or the Subsidiary or
Affiliate retaining the Participant.  The Participant authorizes the Company,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan.  The
Participant understands that if he or she resides outside the United States, the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative or the Subsidiary
or Affiliate retaining the Participant.  Further, the Participant understands
that the Participant is providing the consents herein on a purely voluntary
basis.  If the Participant does not consent, or if the Participant later seeks
to revoke the Participant’s consent, the Participant’s employment status or
service and career with the Participant’s employer or the Subsidiary or
Affiliate retaining the Participant will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company may not be able to grant RSUs to the Participant or administer or
maintain such RSUs. Therefore, Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s employer's human
resources representative or the Subsidiary or Affiliate retaining the
Participant.

10.      Insider Trading Restrictions/Market Abuse Laws.  The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, including the United
States and the Participant’s country of residence (if different), which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
RSUs) under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions, including the United States and the Participant’s
country of residence).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  The Participant is responsible for
ensuring compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.

11.      Notices.  Any notice to be given under the terms of this Award
Agreement shall be in writing and addressed to the Company at its principal
office to the attention of the Secretary, and to the Participant at the
Participant’s address last reflected on the Company’s payroll records or at such
other address as either party may hereafter designate in writing to the
other.  Any notice shall be delivered in person or shall be enclosed in a
properly sealed envelope, addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government or
any equivalent non-United States postal office.  Any such notice shall be given
only when received, but if the Participant is no longer employed by or providing
services to the Company or a Subsidiary, shall be deemed to have been duly given
five business days after the date mailed in accordance with the foregoing
provisions of this Section 11.

4

--------------------------------------------------------------------------------

12.      Plan.  The RSUs and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Award Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award
Agreement.  Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

13.      Entire Agreement.  This Award Agreement and the Plan (and, if the
Participant is a U.S. employee, any accelerated vesting right as contemplated by
Section 3(b), but only as to such an accelerated vesting right) constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. In the
event of any conflict between this Award Agreement, the Plan and Service
Agreement (if any) in effect, the terms of the Plan shall control.

The Plan may be amended, suspended or terminated pursuant to Section 10.1 of the
Plan.  This Award Agreement may be amended by the Committee from time to time,
provided that any such amendment must be in writing and signed by the
Company.  Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Award
Agreement requires the consent of the Participant in order to be effective with
respect to the RSUs, provided that such consent shall not be required if the
Committee determines, in its sole and absolute discretion, that the amendment is
required or advisable in order for the Company, the Plan or this Award to
satisfy applicable law, to meet the requirements of any accounting standard or
to avoid any adverse accounting treatment. The Company may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14.      Counterparts.  This Award Agreement may be executed simultaneously in
any number of counterparts, including through electronic transmission, each of
which counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.  

15.      Section Headings.  The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16.      Governing Law; Venue.  This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Washington
without regard to conflict of law principles thereunder.  For purposes of
litigating any dispute that arises under this grant or the Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Washington, and agree that such litigation shall be conducted in the courts of
King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

17.      Clawback Policy.  The RSUs are subject to the terms of any recoupment,
clawback or similar policies of the Company as may be in effect from time to
time, as well as any similar provisions of applicable law (in each case, without
regard to whether any such policy or applicable law was implemented or
promulgated, as applicable, after the date the RSUs were granted), any of which
could in certain circumstances require repayment or forfeiture of the RSUs or
other cash or property received with respect to the RSUs (including any value
received from a disposition of the Shares underlying the RSUs).

18.      Language.  If the Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

19.      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

20.      Severability.  The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

5

--------------------------------------------------------------------------------

21.      Appendices.  Notwithstanding any provisions in this Award Agreement,
the RSUs grant shall be subject to any special terms and conditions set forth in
any Appendix to this Award Agreement for the Participant’s country.   Moreover,
if the Participant relocates to any other country, special terms and conditions
for such country will apply to the Participant (including, to the extent that an
Appendix hereto pertains to the country to which the Participant relocates,
those specified in such applicable Appendix), to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.  The Appendices constitute part
of this Award Agreement.

22.      Imposition of Other Requirements.  Subject to Section 13 of this
Agreement, the Company reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the RSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

23.      Effect of this Agreement.  Subject to the Company’s right to terminate
the RSU pursuant to Section 9.1 of the Plan, this Award Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Company.

24.      Other Equity Awards.  The Participant agrees that, if the Participant
works or resides in the U.S., this award of RSUs, together with any other equity
awards previously granted by the Company to the Participant, are in complete
satisfaction of any and all rights that the Participant may have to receive
stock options, restricted stock, restricted stock units, or any other equity or
equity-based award in or with respect to the Company.

By signing this Award Agreement, the Participant agrees that he or she
understands and accepts the terms and conditions of the RSUs set forth in this
Award Agreement and the Plan.

 

 

CTI BIOPHARMA CORP.,

 

a Washington corporation

 

 

 

By:

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name

 

 

 

6

--------------------------------------------------------------------------------

APPENDIX A

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR EMPLOYEES

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Unit Agreement.

Terms and Conditions

This Appendix A includes additional terms and conditions for employees that
govern the RSUs if the Participant resides and/or works in one of the countries
listed below.  If the Participant is a citizen or resident of a country (or is
considered as such for local law purposes) other than the one in which the
Participant is currently residing and/or working or if the Participant moves to
another country after receiving the grant of the RSUs, the Company will, in its
sole discretion, determine the extent to which the terms and conditions herein
will be applicable to the Participant.

Notifications

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2014.  Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix A as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the RSUs vest or the
Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the RSUs, the information
contained herein may not be applicable to the Participant in the same manner.

ITALY

Terms and Conditions

Plan Document Acknowledgment.  In accepting the RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Appendix A, in their entirety and fully understands and accepts all provisions
of the Plan and the Award Agreement, including this Appendix A.  The Participant
further acknowledges that the Participant has read and specifically and
expressly approves the following provisions of the Award Agreement: Section 2
(Grant); Section 3 (Vesting; Settlement; Forfeiture); Section 4 (Continuance of
Employment/Service Required; No Employment/Service Commitment); Section 5
(Restrictions on Transfer);  Section 6 (Tax Withholding); Section 7 (Nature of
Grant); Section 10 (Insider Trading Restrictions/Market Abuse Laws); Section 16
(Governing Law; Venue); Section 17 (Clawback Policy); Section 18 (Language);
Section 19 (Electronic Delivery and Acceptance); Section 20 (Severability);
Section 21 (Appendices); Section 22 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix A.

1

--------------------------------------------------------------------------------

 

Data Privacy.  This provision replaces in its entirety, Section 9 (Data Privacy)
of the Award Agreement:

The Participant understands that the Company or the Participant’s employer
(“Employer”) may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all RSUs or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant is aware that providing the Company
with the Participant’s Data is necessary for the performance of the Award
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

The “Controller” of personal data processing is CTI BioPharma Corp., 3101
Western Ave., Seattle, WA 98121, USA; its representative in Italy is currently
the office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Company or its Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to E*Trade Financial
Services, Inc. or other third party with whom Shares acquired upon settlement of
RSUs may be deposited.  Furthermore, the recipients that may receive, possess,
use, retain and transfer such Data for the above mentioned purposes may be
located in Italy or elsewhere, including outside of the European Union and the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country.  The processing activity,
including the transfer of the Participant’s personal data abroad, outside of the
European Union, as herein specified and pursuant to applicable laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan.  The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: the office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.  If the Participant is an Italian
resident and holds investments or financial assets outside of Italy (e.g.,
Shares received upon settlement of RSUs) during any fiscal year which may
generate income taxable in Italy (or if the Participant is the beneficial owner
of such an investment or asset even if the Participant does not directly hold
the investment or asset), the Participant is required to report such investments
or assets on the Participant’s annual tax return for such fiscal year (on UNICO
Form, RW Schedule, or on a special form if the Participant is not required to
file a tax return).

UNITED KINGDOM

Terms and Conditions

RSUs Payable Only in Shares.  Notwithstanding anything contrary in the Plan or
Section 2 of the Award Agreement, the grant of the RSUs does not provide any
right for the Participant to receive a cash payment, and the RSUs are payable in
Shares only.

Tax Obligations.  This provision supplements Section 6 (Tax Withholding) of the
Award Agreement:

If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6- April 5) in which the event
giving rise to the liability occurs or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
the Participant to the Participant’s employer (the “Employer”), effective on the
Due Date.  The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Employer may
recover it at any time thereafter by any of the means referred to in Section 6
of the Award Agreement.

2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the 1934 Act), he
or she will not be eligible for such a loan to cover the income tax due as
described above.  In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable.  The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime.  The Participant is responsible for
reimbursing the Company or the Employer for the value of any national insurance
contribution due on this additional benefit and acknowledges that the Company or
the Employer may recover such amount from him or her by any of the means
referred to in Section 6 of the Award Agreement.

Joint Election.  As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 national
insurance contributions which may be payable by the Company and/or the Employer
in connection with the RSUs and any event giving rise to Tax-Related Items (the
“Employer’s NICs”).  Without limitation to the foregoing, the Participant agrees
to enter into a joint election with the Company (the “Joint Election”), the form
of such Joint Election being formally approved by HMRC, and to execute any other
consents or elections required to accomplish the transfer of the Employer’s NICs
to the Participant.  The Participant further agrees to execute such other joint
elections as may be required between the Participant and any successor to the
Company and/or the Employer.  The Participant further agrees that the Company
and/or the Employer may collect the Employer’s NICs from him or her by any of
the means set forth in Section 6 of the Award Agreement.

If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC or if such Joint Election is jointly
revoked by the Participant and the Company or the Employer, as applicable, the
Company, in its sole discretion and without any liability to the Company or the
Employer, may choose not to issue or deliver any Shares to the Participant upon
vesting of the RSUs.

UNITED STATES

There are no country-specific provisions.

 

 

 

3

--------------------------------------------------------------------------------

 

APPENDIX B

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR DIRECTORS AND CONSULTANTS

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Unit Agreement.

Terms and Conditions

This Appendix B includes additional terms and conditions for directors and
consultants that govern the RSUs if the Participant resides and/or provides
services in one of the countries listed below.  If the Participant is a citizen
or resident of a country (or is considered as such for local law purposes) other
than the one in which the Participant is currently residing and/or providing
services or if the Participant moves to another country after receiving the
grant of the RSUs, the Company will, in its sole discretion, determine the
extent to which the terms and conditions herein will be applicable to the
Participant.

Notifications

This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2014.  Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix B as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the RSUs vest or the
Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or providing services (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the RSUs, the information
contained herein may not be applicable to the Participant in the same manner.

ITALY

Terms and Conditions

Plan Document Acknowledgment.  In accepting the RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Appendix B, in their entirety and fully understands and accepts all provisions
of the Plan and the Award Agreement, including this Appendix B.  The Participant
further acknowledges that the Participant has read and specifically and
expressly approves the following provisions of the Award Agreement: Section 2
(Grant); Section 3 (Vesting; Settlement; Forfeiture); Section 4 (Continuance of
Employment/Service Required; No Employment/Service Commitment); Section 5
(Restrictions on Transfer);  Section 6 (Tax Withholding); Section 7 (Nature of
Grant); Section 10 (Insider Trading Restrictions/Market Abuse Laws); Section 16
(Governing Law; Venue); Section 17 (Clawback Policy); Section 18 (Language);
Section 19 (Electronic Delivery and Acceptance); Section 20 (Severability);
Section 21 (Appendices); Section 22 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix B.

1

--------------------------------------------------------------------------------

 

Data Privacy.  This provision replaces in its entirety, Section 9 (Data Privacy)
of the Award Agreement:

The Participant understands that the Company or the Subsidiary or Affiliate
employing or retaining the Participant may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Shares held and the details of all RSUs or any other entitlement to
Shares awarded, cancelled, exercised, vested, unvested or outstanding (the
“Data”) for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant is aware that
providing the Company with the Participant’s Data is necessary for the
performance of the Award Agreement and that the Participant’s refusal to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.

The “Controller” of personal data processing is CTI BioPharma Corp., 3101
Western Ave., Seattle, WA 98121, USA; its representative in Italy is currently
the office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Company or its Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to E*Trade Financial
Services, Inc. or other third party with whom Shares acquired upon settlement of
RSUs may be deposited.  Furthermore, the recipients that may receive, possess,
use, retain and transfer such Data for the above mentioned purposes may be
located in Italy or elsewhere, including outside of the European Union and the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country.  The processing activity,
including the transfer of the Participant’s personal data abroad, outside of the
European Union, as herein specified and pursuant to applicable laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan.  The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: the office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.  If the Participant is an Italian
resident and holds investments or financial assets outside of Italy (e.g.,
Shares received upon settlement of RSUs) during any fiscal year which may
generate income taxable in Italy (or if the Participant is the beneficial owner
of such an investment or asset even if the Participant does not directly hold
the investment or asset), the Participant is required to report such investments
or assets on the Participant’s annual tax return for such fiscal year (on UNICO
Form, RW Schedule, or on a special form if the Participant is not required to
file a tax return).

UNITED KINGDOM

Terms and Conditions

Grant.  Notwithstanding anything contrary in the Plan, due to securities law
requirements, no grants will be made to Nonemployee Directors or Consultants in
the United Kingdom.

UNITED STATES

There are no country-specific provisions.

2